DETAILED ACTION

This Office action is in response to the amendment filed August 1, 2022.
Claims 1-5, 7-13, and 15-20 are pending and have been examined.
Claims 6 and 14 have been cancelled.
Claims 1, 10, 11, 16, and 17 have been amended.
The 35 U.S.C. § 112 rejections of claims 10 and 16 are withdrawn in view of Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 2, 4, and 12 are objected to because of the following informalities:  claim 4 recites “a user device” although “a user device” was mentioned in claim 1 and is assumed to be a typo and read “the user device.”  Claim 2 recites “a user of the kiosk device” although “a user of the kiosk device” was mentioned in claim 1 and is assumed to be a typo and read “the user of the kiosk device.”  Claim 4 recites “a user of the kiosk device” although “a user of the kiosk device” was mentioned in claim 1 and is assumed to be a typo and read “the user of the kiosk device.”   Claim 12 suffers from a similar deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “monitoring the location of the user” and “generating a graphical representation of the location of the user device” yet claim 8 recites “a current location of the user device.  It is unclear how the “location of the user device” would be different from the “current location of the user device.”  claims 17 and 18 suffer from similar deficiencies.
Claims 7 and 8 depend from cancelled claim 6.
Claim 17 recites “location of the user device” when no user device has been introduced in the claim.
Claim 17 recites “transmit…to the client device” when no client device has been introduced in the claim.
Dependent claims are rejected as being dependent from a rejected base claim.
Appropriate correction is required.

Response to Arguments
Rejection of claims under §103:
Applicant’s amendments and arguments with respect to the claims have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192/2194